Order, Supreme Court, New York County (Barbara R. Kapnick, J.), entered on or about December 18, 2008, which, inter alia, directed a hearing to determine whether plaintiff contractor had substantially completed its work, and order, same court and Justice, entered November 24, 2008, which, to the extent appealable, clarified that issues to be determined at the hearing would include the amount of retainage, if any, that should be released, unanimously reversed, on the law, without costs, and the direction for a hearing vacated.
The gravamen of the relief sought was the payment of damages, rendering specific performance an inappropriate remedy (see Sokoloff v Harriman Estates Dev. Corp., 96 NY2d 409, 415 [2001]). Concur—Mazzarelli, J.E, Andrias, Nardelli, DeGrasse and Abdus-Salaam, JJ.